THE JENSEN PORTFOLIO, INC. AMENDMENT TO THE AMENDED AND RESTATED TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of this 16 day of July, 2008, to the Amended and Restated Fund Transfer Agent Servicing Agreement dated as of July 1, 2005, as amended (the "Agreement"), is entered into by and between The Jensen Portfolio, Inc., an Oregon corporation (the "Company") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into an Amended and Restated Transfer Agent Servicing Agreement; and WHEREAS, the Company and USBFS desire to amend the fees of said Agreement; and WHEREAS, Section 11 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit B, the fee schedule of the Agreement, is hereby superseded and replaced with the fee schedule attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. THE JENSEN PORTFOLIO, INC. By: /s/ Robert McIver Name: Robert McIver Title: President U.S. BANCORP FUND SERVICES, LLC By:/s/ Michael R. McVoy Name:Michael R. McVoy Title: Executive Vice President 1 Exhibit B to the Amended and Restated Transfer Agent Servicing Agreement The Jensen Portfolio, Inc. Transfer Agent Services ANNUAL FEE SCHEDULE at July, 2008 Shareholder Account Fee $[_] peraccount Annual Minimum - Waived Activity Charges: Shareholder Telephone Call - $[_] per call Draft Check Processing - $[_] per draft Daily Valuation Trades - $[_] per trade Fed Wire Overrides - $[_] per item ACH Shareholder Services: $[_] per month per fund group $[_] per ACH item, setup and/or change $[_] per correction, reversal, return item E-mail Services: $[_] /month administration $[_] /e-mail received AML New Account Service: Base Fee: 0-999 accounts - $[_]/year 1,000-4,900 accounts - $[_]/year 5,000-9,999 accounts - $[_]/year 10,000 + accounts - $[_]/year $[_]/new domestic accounts $[_]/new foreign account $[_]/shareholder verification Remote Data Capture (Blue Sky) File Transmission: $[_] per month plus $[_]/record ReportSource (EB2B) - $[_]month Fan Mail: File generation and delivery - $[_]/month Per Record Charge Rep/Branch/ID - $[_] Dealer - $[_] Price Files - $[_]or $[_]/user/month, whichever is less Vision Mutual Fund Gateway (Inquiry Only): Inquiry - $[_]per event Per broker ID - $[_]/month/ID Third Party Intermediary File Transmission: First Two (2) Intermediaries: Initial Set-Up - $[_] Delivery & Maintenance Fee - $[_]/month Additional Intermediaries (3+): Initial Set-Up - $[_] Delivery & Maintenance Fee – No Add’l Charge Short Term Trader: Annual Fee per Account / Tracking Period: $[_]/ 90 days or less $[_]/ 91 to 180 days $[_]/ 181 to 270 days $[_]/ 271 days to 1 year $[_]/ 1 year to 2 years Plus out-of-pocket expenses, including but not limited to: Telephone – toll-free lines Postage Stationery, Envelopes Programming, Special Reports Insurance Record Retention Microfilm/fiche of records Proxies, Proxy Services ACH fees NSCC charges Disaster recovery –$[_] per open account All other out-of-pocket expenses Extraordinary services - quoted separately Fees and out-of-pocket expenses are billed to the fund monthly. Service Charges to Investors Qualified Plan Fees (Billed to Investors): $[_]per qualified plan account (Cap at $[_]per SSN) $[_]per education IRA account (Cap at $[_] per SSN) $[_]per transfer to successor trustee $[_]per distribution to participant (Excluding SWPs) $[_]per refund of excess contribution Additional Shareholder Fees (Billed to Investors): $[_]per outgoing wire transfer $[_]per telephone exchange $[_]per return check or ACH $[_]per stop payment $[_]per research request (For requested items of the second calendar year [or previous] to the request)(Cap at $[_]) 2 Exhibit B Fee Schedule (continued) to the Amended and Restated Transfer Agent Servicing Agreement - The Jensen Portfolio, Inc. CHIEF COMPLIANCE OFFICER SUPPORT SERVICES FEE SCHEDULE effective 1/1/08 Chief Compliance Officer Support Services U.S. Bancorp provides support to the Chief Compliance Officer (CCO) of each fund serviced either by U.S. Bancorp Fund Services, LLC or Quasar Distributors, LLC.Indicated below are samples of functions performed by USBFS in this CCO support role: ●Business Line Functions Supported ●Fund Administration and Compliance ●Transfer Agent and Shareholder Services ●Fund Accounting ●Custody Services ●Securities Lending Services ●Distribution Services ●Daily Resource to Fund CCO, Fund Board, Advisor ●Provide USBFS/USB Critical Procedures & Compliance Controls ●Daily and Periodic Reporting ●Periodic CCO Conference Calls ●Dissemination of Industry/Regulatory Information ●Client & Business Line CCO Education & Training ●Due Diligence Review of USBFS Service Facilities ●Quarterly USBFS Certification ●Board Meeting Presentation and Board Support ●Testing, Documentation, Reporting Annual Fee Schedule* ●$[_] per service per year Fees are billed monthly. 3
